DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, 6 (in part), 7-9, 10-13 (in part), and 23-32, drawn to a method of administering an artificial oxygen carrier in vivo, classified in A61K 38/42.
II. Claims 6 and 10-13 (in part), drawn to a method of administering an artificial oxygen carrier in vitro, classified in A61K 38/16.
III. Claims 14-19, drawn to a method of preparing a reduced oxygen carrier, classified in C07K 1/00.
IV. Claims 20-22, drawn to a method of making and administering an artificial oxygen carrier, classified in A61K 38/41.

The inventions are independent or distinct, each from the other because:
Inventions I-IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect (e.g. different method steps, different desired outcomes, etc.).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions IV (combination) and I and III (subcombinations) are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the artificial oxygen carrier could be produced by a different method and/or the method of administering could be in vitro. The subcombination has separate utility such as methods of treating subjects via administering an artificial oxygen carrier or methods of producing an artificial oxygen carrier for in vitro studies, etc.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

	This application contains claims directed to the following patentably distinct species of the claimed invention for Groups I-IV. Election is required as follows.

	If applicant elects the invention of Group I, the applicant is required to elect a single, specific species from each of the following species A-C.
	A. a species of subject and condition (please refer to claims 1, 6-9, 23, 28; specification)
Applicant must elect, for the purposes of search, a single, specific species of subject and condition. 
	B. a species of artificial oxygen carrier (please refer to claims 4, 5, 12, 13, 26, 27, 31, 32; specification)
Applicant must elect, for the purposes of search, a single, specific species of artificial oxygen carrier.
	C. a species of any and all additional reagents (please refer to claims 2, 3, 10, 11, 24, 25, 29, 30; specification)
Applicant must elect, for the purposes of search, a single, specific species of any and all additional reagents.

	If applicant elects the invention of Group II, the applicant is required to elect a single, specific species from each of the following species A-C.
	A. a species of artificial oxygen carrier (please refer to claims 12, 13; specification)
Applicant must elect, for the purposes of search, a single, specific species of artificial oxygen carrier. 
	B. a species of blood or animal tissue (please refer to the specification)
Applicant must elect, for the purposes of search, a single, specific species of blood or animal tissue.
	C. a species of any and all additional reagents (please refer to claims 10, 11; specification)
Applicant must elect, for the purposes of search, a single, specific species of any and all additional reagents.

	If applicant elects the invention of Group III, the applicant is required to elect a single, specific species from each of the following species A-D.
	A. a species of oxygen carrier (please refer to the specification)
Applicant must elect, for the purposes of search, a single, specific species of oxygen carrier. 
	B. a species of first reducing agent (please refer to claim 17; specification)
Applicant must elect, for the purposes of search, a single, specific species of first reducing agent.
	C. a species of any and all additional reagents (please refer to claims 15, 16; specification)
Applicant must elect, for the purposes of search, a single, specific species of any and all additional reagents. 
	D. a species of any and all method steps (please refer to claims 14, 15, 18, 19; specification)
Applicant must elect, for the purposes of search, a single, specific species of any and all method steps.

	If applicant elects the invention of Group IV, the applicant is required to elect a single, specific species from each of the following species A-E.
	A. a species of oxygen carrier (please refer to the specification)
Applicant must elect, for the purposes of search, a single, specific species of oxygen carrier. 
	B. a species of reducing agent(s) (please refer to the specification)
Applicant must elect, for the purposes of search, a single, specific species of reducing agent(s).
	C. a species of any and all additional reagents (please refer to the specification)
Applicant must elect, for the purposes of search, a single, specific species of any and all additional reagents. 
	D. a species of any and all method steps (please refer to the specification)
Applicant must elect, for the purposes of search, a single, specific species of any and all method steps.
	E. a species of subject and condition (please refer to claims 21, 22; specification)
Applicant must elect, for the purposes of search, a single, specific species of subject and condition.

The species are independent or distinct because the species are structurally and/or functionally different. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic for Group I, claim 6 is generic for Group II, claim 14 is generic for Group III, and claim 20 is generic for Group IV.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(b) the prior art applicable to one species may not be applicable to another species;
(c) the species may raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112;
(d) the species are structurally and/or functionally different.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/            Primary Examiner, Art Unit 1658